UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Forthequarterlyperiodended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Forthetransitionperiodfrom to Commission file number 0-16079 AIR METHODS CORPORATION (Exact name of Registrant as Specified in Its Charter) Delaware 84-0915893 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 7301 South Peoria, Englewood, Colorado (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (303) 792-7400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated Filer o Accelerated Filer T Non-accelerated Filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNoT The number of shares of Common Stock, par value $.06, outstanding as of July 23, 2010, was 12,467,454. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets – June 30, 2010 and December 31, 2009 1 Consolidated Statements of Income for the three and six months ended June 30, 2010 and 2009 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 4 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 4. Reserved 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 19 Table of Contents PART I: FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Air Methods Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share amounts) (unaudited) June30, December31, Assets Current assets: Cash and cash equivalents $ Current installments of notes receivable 4 Receivables: Trade, net Refundable income taxes Other Total receivables Inventories, including work-in-process on medical interiors and products contracts Assets held for sale Costs and estimated earnings in excess of billings on uncompleted contracts Prepaid expenses and other Total current assets Property and equipment: Land Flight and ground support equipment Aircraft rotable spare parts Furniture and office equipment Less accumulated depreciation and amortization ) ) Net property and equipment Goodwill Notes receivable, less current installments Other assets, net of accumulated amortization of $2,602 and $2,279 at June 30, 2010 and December 31, 2009, respectively Total assets $ (Continued) 1 Table of Contents Air Methods Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS, Continued (Amounts in thousands, except share and per share amounts) (unaudited) June30, December31, Liabilities and Stockholders' Equity Current liabilities: Notes payable $ Current installments of long-term debt Current installments of obligations under capital leases Accounts payable Deferred revenue Billings in excess of costs and estimated earnings on uncompleted contracts Accrued wages and compensated absences Due to third party payers Deferred income taxes Income taxes payable Other accrued liabilities Total current liabilities Long-term debt, less current installments Obligations under capital leases, less current installments Deferred income taxes Other liabilities Total liabilities Stockholders' equity (notes 2 and 3): Preferred stock, $1 par value.Authorized 5,000,000 shares, none issued Common stock, $.06 par value. Authorized 23,500,000 shares; issued 12,473,120 and 12,467,387 shares at June 30, 2010, and December 31, 2009, respectively; outstanding 12,467,454 and 12,459,554 shares at June 30, 2010, and December 31, 2009, respectively Additional paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders’ equity $ See accompanying notes to unaudited consolidated financial statements. 2 Table of Contents Air Methods Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except share and per share amounts) (unaudited) ThreeMonthsEnded June 30, SixMonthsEnded June 30, Revenue: Flight revenue, net $ Medical interiors and products revenue Other Operating expenses: Flight centers Aircraft operations Aircraft rental Cost of medical interiors and products sold Depreciation and amortization Gain on disposition of assets, net ) General and administrative Operating income Other income (expense): Interest expense ) Other, net 50 28 88 Income before income taxes Income tax expense ) Net income $ Basic income per common share (note 3) $ Diluted income per common share (note 3) $ Weighted average number of common shares outstanding – basic Weighted average number of common shares outstanding – diluted See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents Air Methods Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization expense Deferred income tax benefit ) ) Stock-based compensation Tax benefit from exercise of stock options ) ) Gain on disposition of assets, net ) ) Unrealized loss on derivative instrument Changes in assets and liabilities: Increase in prepaid expenses and other current assets ) ) Decrease (increase) in receivables ) Decrease (increase) in inventories ) Decrease (increase) in costs in excess of billings ) Increase in accounts payable, other accrued liabilities, and other liabilities Decrease in deferred revenue and billings in excess of costs ) ) Net cash provided by operating activities Cash flows from investing activities: Acquisition of property and equipment ) ) Proceeds from disposition and sale of equipment and assets held for sale Decrease in notes receivable and other assets Net cash used in investing activities ) ) (Continued) 4 Table of Contents Air Methods Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS, Continued (Amounts in thousands) (unaudited) Six Months Ended June30, Cash flows from financing activities: Proceeds from issuance of common stock, net $ Tax benefit from exercise of stock options 13 Net payments under line of credit ) Proceeds from issuance of long-term debt Payments for financing costs ) ) Payments of long-term debt and notes payable ) ) Payments of capital lease obligations ) ) Net cash used in financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Interest paid in cash during the period $ Income taxes paid in cash during the period $ Non-cash investing and financing activities: In the six months ended June 30, 2010, the Company settled notes payable of $4,510 in exchange for the aircraft securing the debt and entered into a capital lease of $273 to finance the purchase of equipment. In the six months ended June 30, 2009, the Company entered into a capital lease of $388 to finance the purchase of equipment and into a note payable of $552 to finance insurance policies. In the six months ended June 30, 2009, the Company settled notes payable of $8,954 in exchange for the aircraft securing the debt. See accompanying notes to unaudited consolidated financial statements. 5 Table of Contents Air Methods Corporation and Subsidiaries Notes to Unaudited Consolidated Financial Statements (unaudited) Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and instructions to Form 10-Q and Regulation S-X. Accordingly, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the condensed consolidated financial statements for the respective periods. Interim results are not necessarily indicative of results for a full year. The condensed consolidated financial statements should be read in conjunction with the Company's audited consolidated financial statements and notes thereto for the year ended December 31, 2009. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. The Company considers its critical accounting policies involving more significant judgments and estimates to be those related to revenue recognition, deferred income taxes, valuation of long-lived assets, and fair values of assets acquired and liabilities assumed in business combinations. Actual results could differ from those estimates. Certain prior period amounts have been reclassified to conform with the 2010 presentation. Stockholders’ Equity Changes in stockholders’ equity for the six months ended June 30, 2010, consisted of the following (amounts in thousands except share amounts): Shares Outstanding Amount Balances at January 1, 2010 $ Issuance of common shares for options exercised Stock-based compensation Tax benefit from exercise of stock options 13 Net income Balances at June 30, 2010 $ Income per Share Basic earnings per share is computed by dividing net income by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing net income by all common shares outstanding during the period and dilutive potential common shares. The reconciliation of basic to diluted weighted average common shares outstanding is as follows: For quarter ended June 30: Weighted average number of common shares outstanding – basic Dilutive effect of: Common stock options Unvested restricted stock Weighted average number of common shares outstanding – diluted 6 Table of Contents Air Methods Corporation and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued (unaudited) Income per Share, continued For six months ended June 30: Weighted average number of common shares outstanding – basic Dilutive effect of: Common stock options Unvested restricted stock Weighted average number of common shares outstanding – diluted Common stock options of 103,500 and 118,500 were not included in the diluted income per share calculation for the quarter and six months ended June 30, 2010, respectively, because their effect would have been anti-dilutive. Common stock options of 222,234 and 232,234 were not included in the diluted income per share calculation for the quarter and six months ended June 30, 2009, respectively, because their effect would have been anti-dilutive. Fair Value of Financial Instruments The following methods and assumptions were used to estimate the fair value of each class of financial instruments: Cash and cash equivalents, accounts receivable, notes receivable, notes payable, accounts payable, and accrued liabilities: The carrying amounts approximate fair value because of the short maturity of these instruments. Long-term debt (amounts in thousands): Based on the borrowing rates currently available to the Company for loans with similar terms and average maturities and on recent transactions, the fair value of long-term debt as of June 30, 2010, is estimated to be $101,981. Business Segment Information Summarized financial information for the Company’s operating segments is shown in the following table (amounts in thousands). Amounts in the “Corporate Activities” column represent corporate headquarters expenses, corporate income tax expense, and results of insignificant operations. The Company does not allocate assets between operating segments for internal reporting and performance evaluation purposes. Operating segments and their principal products or services are as follows: — Community-Based Services (CBS) - provides air medical transportation services to the general population as an independent service in 21 states at June 30, 2010. Services include aircraft operation and maintenance, medical care, dispatch and communications, and medical billing and collection. — Hospital-Based Services (HBS) - provides air medical transportation services to hospitals in 30 states under exclusive operating agreements at June 30, 2010. Services include aircraft operation and maintenance. — Products Division - designs, manufactures, and installs aircraft medical interiors and other aerospace and medical transport products for domestic and international customers. 7 Table of Contents Air Methods Corporation and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued (unaudited) Business Segment Information, continued For quarter ended June 30: CBS HBS Products Division Corporate Activities Intersegment Eliminations Consolidated External revenue $ Intersegment revenue 56 ) Total revenue ) Operating expenses, excluding depreciation & amortization ) Depreciation & amortization ) Interest expense ) ) (7 ) ) ) Other income, net 12 38 50 Income tax expense ) ) Segment net income (loss) $ ) ) External revenue $ Intersegment revenue 54 ) Total revenue ) Operating expenses, excluding depreciation & amortization ) Depreciation & amortization ) Interest expense ) ) (9 ) ) ) Other income, net 12 16 28 Income tax expense ) ) Segment net income (loss) $ ) ) For six months ended June 30: External revenue $ Intersegment revenue ) Total revenue ) Operating expenses, excluding depreciation & amortization ) Depreciation & amortization ) Interest expense ) Other income, net 22 66 88 Income tax expense ) ) Segment net income (loss) $ ) ) External revenue $ Intersegment revenue ) Total revenue ) Operating expenses, excluding depreciation & amortization ) Depreciation & amortization ) Interest expense ) ) (9 ) ) ) Other income, net 24 98 Income tax expense ) ) Segment net income (loss) $ ) ) 8 Table of Contents ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion of the results of operations and financial condition should be read in conjunction with our consolidated financial statements and notes thereto included in Item 1 of this report. This report, including the information incorporated by reference, contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. The use of any of the words “believe,” “expect,” “anticipate,” “plan,” “estimate,” and similar expressions are intended to identify such statements. Forward-looking statements include statements concerning our possible or assumed future results; flight volume and collection rates for CBS operations; size, structure and growth of our air medical services and products markets; continuation and/or renewal of HBS contracts; acquisition of new and profitable Products Division contracts; and other matters. The actual results that we achieve may differ materially from those discussed in such forward-looking statements due to the risks and uncertainties described in the Risk Factors section of this report, in Management’s Discussion and Analysis of Financial Condition and Results of Operations, and in other sections of this report, as well as in our annual report on Form 10-K. We undertake no obligation to update any forward-looking statements. Overview We provide air medical transportation services throughout the United States and design, manufacture, and install medical aircraft interiors and other aerospace products for domestic and international customers. Our divisions, or business segments, are organized according to the type of service or product provided and consist of the following: — Community-Based Services (CBS) - provides air medical transportation services to the general population as an independent service. Revenue consists of flight fees billed directly to patients, their insurers, or governmental agencies, and cash flow is dependent upon collection from these individuals or entities. In the first six months of 2010, the CBS Division generated 59% of our total revenue, compared to 56% in the first six months of 2009. — Hospital-Based Services (HBS) - provides air medical transportation services to hospitals throughout the U.S. under exclusive operating agreements. Revenue consists of fixed monthly fees (approximately 80% of total contract revenue) and hourly flight fees (approximately 20% of total contract revenue) billed to hospital customers. In the six months ended June 30, 2010, the HBS Division generated 38% of our total revenue, compared to 39% in the six months ended June 30, 2009. — Products Division - designs, manufactures, and installs aircraft medical interiors and other aerospace and medical transport products for commercial and governmental entities. The Products Division generated 3% of our total revenue in the six months ended June 30, 2010, compared to 5% in 2009. See Note 5 to the consolidated financial statements included in Item 1 of this report for operating results by segment. We believe that the following factors have the greatest impact on our results of operations and financial condition: — Flight volume. Fluctuations in flight volume have a greater impact on CBS operations than HBS operations because almost all of CBS revenue is derived from flight fees, as compared to approximately 20% of HBS revenue. By contrast, 80% of our costs primarily associated with flight operations (including salaries, aircraft ownership costs, hull insurance, and general and administrative expenses) incurred during the first six months of 2010 were mainly fixed in nature. While flight volume is affected by many factors, including competition and the effectiveness of marketing and business development initiatives, the greatest single variable in quarterly comparatives has historically been weather conditions. Adverse weather conditions—such as fog, high winds, or heavy precipitation—hamper our ability to operate our aircraft safely and, therefore, result in reduced flight volume. Total patient transports for CBS operations were approximately 10,500 and 19,100 for the quarter and six months ended June 30, 2010, respectively, compared to approximately 10,400 and 19,800 for the quarter and six months ended June 30, 2009, respectively. Patient transports for CBS bases open longer than one year (Same-Base Transports) were approximately 9,900 and 17,800 in the quarter and six months ended June 30, 2010, respectively, compared to approximately 10,100 and 19,200 in the quarter and six months ended June 30, 2009, respectively. Cancellations due to unfavorable weather conditions for CBS bases open longer than one year were 385 lower in the quarter and 250 higher in the six months ended June 30, 2010, compared to 2009. Requests for community-based services decreased by 3.3% and 5.6% for the quarter and six months ended June 30, 2010, respectively, for bases open greater than one year. 9 Table of Contents — Reimbursement per transport. We respond to calls for air medical transports without pre-screening the creditworthiness of the patient and are subject to collection risk for services provided to insured and uninsured patients. Medicare and Medicaid also receive contractual discounts from our standard charges for flight services. Flight revenue is recorded net of provisions for contractual discounts and estimated uncompensated care. Both provisions are estimated during the period the related services are performed based on historical collection experience and any known trends or changes in reimbursement rate schedules and payer mix. The provisions are adjusted as required based on actual collections in subsequent periods. Net reimbursement per transport for CBS operations is primarily a function of price, payer mix, and timely and effective collection efforts. Both the pace of collections and the ultimate collection rate are affected by the overall health of the U.S. economy, which impacts the number of indigent patients and funding for state-run programs, such as Medicaid. Medicaid reimbursement rates in many jurisdictions have remained well below the cost of providing air medical transportation. In addition, the collection rate is impacted by changes in the cost of healthcare and health insurance; as the cost of healthcare increases, health insurance coverage provided by employers may be reduced or eliminated entirely, resulting in an increase in the uninsured population. The impact of recently enacted healthcare legislation is still unknown. Net reimbursement per transport increased 11.2% in the six months ended June 30, 2010, compared to 2009, attributed to recent price increases. Provisions for contractual discounts and estimated uncompensated care for CBS operations are as follows: Forquartersended June 30, Forsixmonthsended June 30, Gross billings % Provision for contractual discounts 38
